In an action for divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated December 6, 1973, which awarded plaintiff temporary alimony and struck the affirmative defense contained in his answer. Order affirmed, without costs. We have been informed that on June 4, 1974 a judgment of divorce was granted at Special Term and that permanent alimony at the rate of $135 per week was allowed to plaintiff. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.